PER CURIAM:
George W. Gantt-El appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) complaint and supplemental complaint for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) (2000) and denying relief on his subsequent motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gantt-El v. Bennett, No. 3:06-cv-00392, 2006 WL 2884211 (W.D.N.C. Oct. 10, 2006; filed Oct. 25 & entered Oct. 26, 2006). We further deny Gantt-El’s motion for injunction and to show cause. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.